           Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 1 of 56

                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


Robert Barroca, Robert Black , David Cilla *  CASE NO: 1:18-cv-2740
Auburn Calloway, Corvain Cooper, Manuel *
Gauna, Christopher Grief, Jeremy Hammond*
George Jefferson, III, Mark Jordan,         *
Brent Lovett, Jeremy Mack, James Mitchell, *
Ronald Myers, Jason Palacios, Scott Petrie, *
Joseph Rector, Vernon Reid, David Rostan, *
Michael Schuttpelz, Connor Stevens and      *
Abolitionist Law Center                     *
                                            *
       v.                                   * COMPLAINT FOR DECLARATORY
                                            * AND INJUNCTIVE RELIEF
BUREAU OF PRISONS; HUGH J.                  *
HURWITZ, in his official capacity as        *
Director of the Federal Bureau of Prisons, *
                                            *
       Defendants.                          *
*************************************************************************

           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                    INTRODUCTION

                                              1.

       This is a complaint for declaratory and injunctive relief. Plaintiffs bring this action

to challenge the Defendant Federal Bureau of Prisons’ (“BOP”) March 3, 2018 decision to

issue a Record of Decision (“ROD”) in support of its proposed plan to build an unneeded

new United States Penitentiary (“USP”) in Letcher County, Kentucky at the cost of at least

$444 million. BOP believes that USP Letcher would house approximately 1,216 federal

inmates.

                                              2.

       As proposed by BOP, USP Letcher would be constructed in the unincorporated

hamlet of Roxana, Kentucky, which has a population of less than 100 people.              USP

Letcher’s footprint is expected to cover approximately 570 acres. Development of the
                                              1
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 2 of 56

project would permanently degrade the already vulnerable environment. It requires clear-

cutting over 120 acres of forest habitat for endangered bat species, excavating and grading

an additional 59 acres, destroying three acres of wetlands, building an entirely new

wastewater utility in the region, and emitting thousands of pounds of additional greenhouse

gas emissions.

                                             3.

       As can be seen from the photograph below originally published in the Huffington

Post, BOP’s proposed site for USP Letcher is a former coal mine where the former peak of

a mountain was literally removed (colloquially known as mountain-top removal (“MTR”))

in order to readily access coal.




                                             4.

       Coal companies throughout Kentucky and the Appalachian region have historically

relied on MTR mining not because it was necessary but because it was the cheapest way to

access coal in the area because it requires fewer workers. This type of mining, however,

has resulted in serious and long-lasting impacts to the communities and environment where

                                            2
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 3 of 56

the mining occurred. For instance, coal companies fill the surrounding valleys adjacent to

the mine with the rocks, minerals and dirt removed from the tops of the mountains. These

valley fills destroy headwaters and wetlands, and pollute the watershed with runoff of

carcinogens and heavy metals such as selenium and manganese. Such pollution can persist

for decades after mining ceases. Soil is also impacted from the diesel fuel used in blasting.

       This pollution impacts those living near MTR sites, even if mining has stopped.

Several peer review articles have indicated that 1) people living near mountaintop mining

have cancer rates of 14.4% compared to 9.4% for people elsewhere in Appalachia; 2) the

rate of children born with birth defects was 42% higher in areas near mountaintop removal

mining; and 3) the public health costs of pollution from coal operations in Appalachia

amount to a staggering $75 billion a year.

                                              5.

       Despite the clear and uncontroverted public health risks that communities in close

proximity to MTR sites face, the BOP without a reasonable and legal justification continues

to move forward with its plan to build USP Letcher and unnecessarily risk the health of its

employees and inmates in its custody and control.

                                              6.

       In fact, the BOP’s own parent agency – the United States Department of Justice –

has repeatedly testified before Congress that it does not need to build USP Letcher to

address overcrowding issues in the Mid-Atlantic Region. Consequently, the only sensible

reason that seems to support the BOP’s decision is to satisfy Representative Hal Rogers’

pork barrel politics so that federal tax dollars can be spent on construction and development

contracts with his constituents.

                                              7.


                                             3
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 4 of 56

       The National Environmental Protection Act (“NEPA”) requires that any agency

action that significantly impacts the environment have a legitimate purpose and need for

such action. Pork barrel politics is not a legitimate purpose and need.

                                               8.

       NEPA also requires that an agency fully consider a range of alternative actions to

the one proposed by the agency. BOP’s restricted its “alternative analysis” to looking at

different sites to building a prison to address its alleged “overpopulation” problem. It did

not consider any well-documented alternatives actions besides building a new prison that

could address this concern.

                                               9.

       In addition, an EIS is supposed to conduct an environmental justice analysis. BOP’s

proposed action will disproportionately impact communities of color and low-income

communities (“environmental justice communities”), considering that the vast majority of

its inmate population are either people of color and/or low-income. BOP’s EIS and ROD

did not conduct an environmental justice analysis.

                                               10.

       NEPA also guarantees the public the right to meaningfully participate in the

administrative process leading up to the issuance of an ROD.              Prior to an ROD’s

publication, the agency must develop an Environmental Impact Statement (“EIS”). In turn,

NEPA provides for mandatory public comment periods and that the agency make available

to the public the EIS; as well as the draft EIS and its supporting documents.

                                               11.

       BOP, however, systematically excluded its entire inmate population from

meaningfully participating in the public comment periods related to USP Letcher. BOP


                                              4
            Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 5 of 56

refused to post federal register notices and NEPA related documents related to USP Letcher

in inmate law libraries. BOP’s inmate population is disproportionately made up of people

of color, as the agency reports that 41 percent of its population are of non-white “minority”

status, whereas this racial demographic only makes up approximately 25 percent of the

entire U.S. population.

                                              12.

       As such, the Defendant BOP’s ROD violates NEPA and Administrative Procedure’s

Act (“APA) by 1) failing to properly provide the Plaintiffs notice and the opportunity to

comment on the BOP’s proposed agency action; 2) failing to properly identify a legitimate

purpose and need in its Environmental Impact Statement (“EIS”) and supplemental EIS

(“SEIS”) for its proposed agency action; 3) improperly narrowing the EIS’s purpose and

need, resulting in the EIS and SEIS failing to consider legislatively required reasonable

alternatives to the agency’s proposed action to build USP Letcher; 4) failed to consider the

direct, indirect and cumulative public health impacts on inmates and correctional officers

who will live and work at USP Letcher; and 5) failed to conduct an environmental justice

analysis.

                                              13.

       The Defendant impermissibly confined the scope of their NEPA analysis to actions

and alternatives that would promote the construction of a new USP in Letcher County,

Kentucky. The BOP’s narrow analysis precluded potential environmental impacts and

reasonable alternatives; failed to sufficiently consider the full range of cumulative impacts,

and in some cases failed to address certain impacts at all by improperly deferring

consideration of reasonable foreseeable impacts to other agencies or to later stages of the

permitting process. The BOP’s EIS, SEIS and ROD made numerous conclusions that


                                              5
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 6 of 56

directly contradicted or ignored the evidence before the agency; and failed to adequately

consider and respond to public comments.

                                              14.

       Collectively, these failings render the Defendants’ decision arbitrary and capricious,

and contrary to law, in violation of NEPA and the Administrative Procedures Act (“APA”).

                                              15.

       For these reasons, Plaintiffs seek injunctive, declaratory and equitable relief, where

this Court declares that the Defendants’ actions are an unlawful, arbitrary and capricious

agency action in violation of NEPA and the APA; and also enjoins the Defendants from any

further activity related to constructing its proposed USP until the Defendants have fully

complied with NEPA and APA.

                               JURISDICTION AND VENUE

                                              16.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question); 28

U.S.C. § 1346 (United States as defendant); 28 U.S.C. §§ 2201-2202 (declaratory and

injunctive relief); 5 U.S.C. §§ 702, 704 (APA); 42 U.S.C. §§ 4321-4370h (NEPA).

                                              17.

       An actual controversy exists between the parties within the meaning of 28 U.S.C. §

2201 (declaratory judgment).

                                              18.

       Venue in this district is appropriate under 28 U.S.C. § 1391(e) because it is the

district in which the defendant resides.

                                           PARTIES

                                              19.


                                              6
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 7 of 56

       The Plaintiffs are all inmates serving sentences for criminal convictions in the

custody and control of the Defendant BOP. The BOP has arbitrarily and capriciously

denied them, and all other federal inmates, the opportunity to participate in the agency’s

EIS decision-making process.

                                               20.

       Plaintiff Robert Barroca is currently housed at the Federal Medical Center in

Lexington, Kentucky. He is serving a thirty-year sentence and is currently classified as a

medium security inmate. His conviction originated in California, where his family is

located. Due to Mr. Barroca’s length of sentence and classification, he is at high risk of

being transferred to USP Letcher or its satellite camp should it be built. Mr. Barroca would

have participated in the public comment periods related to BOP’s proposed action to build

USP Letcher, however, notice of these public comment periods and a hard copy of all

pertinent documents were not made available in the law libraries of the facilities where he

has been housed.

                                               21.

       Plaintiff Robert Black is currently housed at the United States Federal Prison Camp

in Florence, Colorado adjacent to the BOP’s penitentiary. He is serving a ninety-month

sentence and is currently classified as a low security inmate. Due to Mr. Black’s length of

sentence and classification, he is at high risk of being transferred to USP Letcher or its

satellite camp should it be built. Mr. Black would have participated in the public comment

periods related to BOP’s proposed action to build USP Letcher, however, notice of these

public comment periods and a hard copy of all pertinent documents were not made

available in the law libraries of the facilities where he has been housed.

                                               22.


                                               7
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 8 of 56

       Plaintiff Auburn Calloway is currently housed at the United States Penitentiary in

Lompoc, California. He is serving a life sentence without the option of parole and has been

classified as a high security inmate for approximately twenty-year.            His conviction

originated in Memphis, Tennessee and his family is located in Washington, D.C. Due to

Mr. Calloway’s length of sentence, classification and location of his family, he is at high

risk of being transferred to USP Letcher. Mr. Calloway would have participated in the

public comment periods related to BOP’s proposed action to build USP Letcher, however,

notice of these public comment periods and a hard copy of all pertinent documents were not

made available in the law libraries of the facilities where he has been housed.

                                               23.

       Plaintiff David Cilla is currently housed at the United States Penitentiary near

Jonesville, Virginia. He is serving a fifteen-year sentence and has been classified as a high

security inmate for approximately four years. His conviction originated in Ft. Lauderdale,

Florida and his family is located in Florida and Tennessee. Due to Mr. Cilla’s length of

sentence, classification and location of his family, he is at high risk of being transferred to

USP Letcher or its satellite camp should it be built. Mr. Cilla would have participated in

the public comment periods related to BOP’s proposed action to build USP Letcher,

however, notice of these public comment periods and a hard copy of all pertinent

documents were not made available in the law libraries of the facilities where he has been

housed.

                                               24.

       Plaintiff Corvain Cooper is currently housed at the United States Penitentiary in

Pollock, Louisiana. He is serving a life sentence for non-violent marijuana related offenses,

and is classified as a high security inmate because of his sentence. His sentence originated


                                              8
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 9 of 56

in North Carolina, his family is located in California, yet he is housed in a penitentiary in

Louisiana. Due to Mr. Cooper’s length of sentence, classification and location of his

family, he is at high risk of being transferred to USP Letcher should it be built. Mr. Cooper

would have participated in the public comment periods related to BOP’s proposed action to

build USP Letcher, however, notice of these public comment periods and a hard copy of all

pertinent documents were not made available in the law libraries of the facilities where he

has been housed.

                                              25.

       Plaintiff Manuel Gauna is currently housed at the Federal Correctional Institute in

Mendota, California. He is serving a twenty-year sentence and is currently classified as a

medium security inmate. The BOP has housed Mr. Gauna in the Mid-Atlantic region in the

past. Due to Mr. Gauna’s length of sentence and classification, he is at high risk of being

transferred to USP Letcher or its satellite camp should it be built. Mr. Gauna would have

participated in the public comment periods related to BOP’s proposed action to build USP

Letcher, however, notice of these public comment periods and a hard copy of all pertinent

documents were not made available in the law libraries of the facilities where he has been

housed.

                                              26.

       Plaintiff Christopher Grief is currently housed at the Federal Satellite Low in

Lisbon, Ohio. He is serving an eight-year sentence and is currently classified as a low

security inmate. Due to Mr. Grief’s length of sentence and classification, he is at high risk

of being transferred to USP Letcher or its satellite camp should it be built. Mr. Grief would

have participated in the public comment periods related to BOP’s proposed action to build

USP Letcher, however, notice of these public comment periods and a hard copy of all


                                             9
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 10 of 56

pertinent documents were not made available in the law libraries of the facilities where he

has been housed.

                                               27.

       Plaintiff Jeremy Hammond is currently housed at the Federal Correctional

Institution in Milan, Michigan. He is serving a ten-year sentence and is currently classified

as a low security inmate. His conviction originated in the Southern District of New York.

The BOP has housed Mr. Hammond in facilities in the Mid-Atlantic Region in the past.

Due to Mr. Hammond’s length of sentence and classification, he is at high risk of being

transferred to USP Letcher or its satellite camp should it be built. Mr. Hammond would

have participated in the public comment periods related to BOP’s proposed action to build

USP Letcher, however, notice of these public comment periods and a hard copy of all

pertinent documents were not made available in the law libraries of the facilities where he

has been housed.

                                               28.

       Plaintiff George Jefferson, III is currently housed at the Federal Correctional

Institute in Butner, North Carolina. He is serving a twenty-year sentence and is currently

classified as a medium/high security inmate. His conviction originated in North Carolina,

where his family is located. The BOP has housed Mr. Jefferson in facilities in the Mid-

Atlantic Region in the past. Due to Mr. Jefferson’s length of sentence, classification and

his family’s location, he is at high risk of being transferred to USP Letcher or its satellite

camp should it be built. Mr. Jefferson would have participated in the public comment

periods related to BOP’s proposed action to build USP Letcher, however, notice of these

public comment periods and a hard copy of all pertinent documents were not made

available in the law libraries of the facilities where he has been housed.


                                              10
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 11 of 56

                                              29.

       Plaintiff Mark Jordan is currently housed at the United States Penitentiary in

Tucson, Arizona. He is serving a sixty-one and a half year sentence and is currently

classified as a high security inmate. His conviction originated in Pennsylvania, where his

family is located. He does not receive family visits due to extreme distance between his

family and his current facility. Due to Mr. Jordan’s length of sentence, classification and

his family’s location, he is at high risk of being transferred to USP Letcher should it be

built. Mr. Jordan would have participated in the public comment periods related to BOP’s

proposed action to build USP Letcher, however, notice of these public comment periods

and a hard copy of all pertinent documents were not made available in the law libraries of

the facilities where he has been housed.

                                              30.

       Plaintiff Brent Lovett is currently housed at the Federal Prison Camp in Florence,

Colorado. He is serving ninety-eight month sentence and is currently classified as a low

security inmate. His conviction originated in Nevada, where is family is located. Mr.

Lovett would have participated in the public comment periods related to BOP’s proposed

action to build USP Letcher, however, notice of these public comment periods and a hard

copy of all pertinent documents were not made available in the law libraries of the facilities

where he has been housed.

                                              31.

       Plaintiff Jeremy Mack is currently housed at the Penitentiary in Sumterville,

California. He is serving a life sentence and is currently classified as a high security

inmate. His conviction originated in Ohio, which is where his family is located. The BOP

has housed Mr. Mack in the Mid-Atlantic region in the past. Due to where his family lives,


                                             11
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 12 of 56

his sentence and his classification, Mr. Mack is at great risk of being transported to USP

Letcher should it be built. Mr. Mack would have participated in the public comment

periods related to BOP’s proposed action to build USP Letcher, however, notice of these

public comment periods and a hard copy of all pertinent documents were not made

available in the law libraries of the facilities where he has been housed.

                                               32.

       Plaintiff James Mitchell is currently housed at the Federal Correctional Institute in

Seagoville, Texas. He is serving eleven and a half year sentence and is currently classified

as a low security inmate. His conviction originated in Arkansas. Due to Mr. Mitchell’s

sentence and his classification, Mr. Mitchell is at great risk of being transported to USP

Letcher or its satellite camp should it be built. Mr. Mitchell would have participated in the

public comment periods related to BOP’s proposed action to build USP Letcher, however,

notice of these public comment periods and a hard copy of all pertinent documents were not

made available in the law libraries of the facilities where he has been housed.

                                               33.

       Plaintiff Ronald Myers is currently housed at the Federal Correctional Institute in

Phoenix, Arizona. He is serving a thirty-year sentence and is currently classified as a

medium security inmate. His family lives in Nevada and can only visit about one time per

year due to the distance between them and the facilities where the BOP has housed Mr.

Myers. Due to Mr. Myer’s length of sentence and classification, he is at high risk of being

transferred to USP Letcher or its satellite camp should it be built. Mr. Myers would have

participated in the public comment periods related to BOP’s proposed action to build USP

Letcher, however, notice of these public comment periods and a hard copy of all pertinent

documents were not made available in the law libraries of the facilities where he has been


                                              12
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 13 of 56

housed.

                                              34.

       Plaintiff Jason Palacios is currently housed at the Penitentiary in Atwater,

California. He is serving a life sentence and is currently classified as a high security

inmate. His conviction originated in New York, which is where his family is located. Mr.

Palacios’ family has a hard time visiting him due to the distance between them. Due to

where his family lives, his sentence and his classification, Mr. Palacios is at great risk of

being transported to USP Letcher should it be built. Mr. Palacios would have participated

in the public comment periods related to BOP’s proposed action to build USP Letcher,

however, notice of these public comment periods and a hard copy of all pertinent

documents were not made available in the law libraries of the facilities where he has been

housed.

                                              35.

       Plaintiff Scott Petrie is currently housed at the Federal Penitentiary in Yazoo City,

Mississippi. He is serving a forty-two year sentence and is currently classified as a high

security inmate. His conviction originated in New York, where his family is located. He

does not receive family visits due to extreme distance between his family and his current

facility. Due to Mr. Petrie’s length of sentence, classification and his family’s location, he

is at high risk of being transferred to USP Letcher should it be built. Mr. Petrie would have

participated in the public comment periods related to BOP’s proposed action to build USP

Letcher, however, notice of these public comment periods and a hard copy of all pertinent

documents were not made available in the law libraries of the facilities where he has been

housed.

                                              36.


                                             13
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 14 of 56

       Plaintiff Joseph Rector is currently housed at the United States Penitentiary in

Tucson, Arizona. He is serving a one hundred and ten year sentence and is currently

classified as a high security inmate. His conviction originated in Arkansas and his family is

located in Arkansas and Oklahoma. The BOP has housed Mr. Rector in the Mid-Atlantic

region in the past. Due to Mr. Rector’s sentence and classification, he is at high risk of

being transferred to USP Letcher should it be built. Mr. Rector would have participated in

the public comment periods related to BOP’s proposed action to build USP Letcher,

however, notice of these public comment periods and a hard copy of all pertinent

documents were not made available in the law libraries of the facilities where he has been

housed.

                                              37.

       Plaintiff Vernon Reid is currently housed at the Federal Correctional Institute in

Gilmer, West Virginia. He is serving a ten-year sentence and is currently classified as a

medium security inmate. His conviction originated in Georgia, where his family is located.

He does not receive family visits at his current location due to extreme distance between his

family and his current facility. Due to Mr. Reid’s length of sentence, classification and his

family’s location, he is at high risk of being transferred to USP Letcher should it be built.

Mr. Reid would have participated in the public comment periods related to BOP’s proposed

action to build USP Letcher, however, notice of these public comment periods and a hard

copy of all pertinent documents were not made available in the law libraries of the facilities

where he has been housed.


                                              38.

       Plaintiff David Rostan is currently housed at the Federal Penitentiary in Yazoo City,

Mississippi. He is serving a life sentence and is currently classified as a medium security
                                             14
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 15 of 56

inmate. His conviction originated in Florida, but he has been housed in high-security

facilities in the Mid-Atlantic region. Due to Mr. Rostan’s length of sentence and

classification, he is at high risk of being transferred to USP Letcher should it be built. Mr.

Rostan would have participated in the public comment periods related to BOP’s proposed

action to build USP Letcher, however, notice of these public comment periods and a hard

copy of all pertinent documents were not made available in the law libraries of the facilities

where he has been housed.

                                               39.

       Plaintiff Michael Schuttpelz is currently housed at the Penitentiary in Marion,

Illinois. He is serving a thirty-eight year sentence and is currently classified as a medium

security inmate. His conviction originated in Michigan and his family is located in Iowa.

Due to his sentence and classification, Mr. Schuttpelz is at risk of being transferred either to

USP Letcher or its satellite camp should they be built. Mr. Schuttpelz would have

participated in the public comment periods related to BOP’s proposed action to build USP

Letcher, however, notice of these public comment periods and a hard copy of all pertinent

documents were not made available in the law libraries of the facilities where he has been

housed.

                                               40.

       Plaintiff Connor Stevens is currently housed at the Federal Correctional Institute in

Jesup, Georgia. He is serving a 97-month sentence and will be on probation/parole for the

remainder of his life. His conviction originated in Ohio, which is where his family is

located. Due to his sentence and classification, Mr. Stevens is at risk of being transferred

either to USP Letcher or its satellite camp should they be built. Mr. Stevens would have

participated in the public comment periods related to BOP’s proposed action to build USP


                                              15
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 16 of 56

Letcher, however, notice of these public comment periods and a hard copy of all pertinent

documents were not made available in the law libraries of the facilities where he has been

housed.

                                              41.

       The above-listed incarcerated Plaintiffs have exhausted all administrative remedies

available to them as required by the Prison Litigation Reform Act and the National

Environmental Protection Act.

                                              42.

       Plaintiff Abolitionist Law Center (“ALC”) is a public interest law firm organized for

the purpose of abolishing class and race based mass incarceration in the United States. To

accomplish this goal, the Abolitionist Law Center engages in litigation on behalf of people

whose human rights have been violated in prison, and develops and supports grassroots

organizing against mass incarceration.     ALC has participated in every NEPA public

comment period related to BOP’s proposed prison in Letcher County, Kentucky.

                                              43.

       As an organization, ALC has devoted significant economic resources to issues

related to the intersection of environmental justice and prison reform. Specifically, ALC

works to raise awareness and oppose the construction and maintenance of prisons at sites

that present significant environmental and public health risks to inmates and their families,

and the corrections officers that work in these facilities. These resources include not only

money, but also the many hours in volunteer time and effort expended by ALC staff and its

supporters.



                                              44.


                                             16
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 17 of 56

       The relief sought by the Plaintiffs in this action would remedy the injuries that they

have each suffered.

                                              45.

       Defendant BOP is an agency of the United States government. Its website states its

purpose is to “protect public safety by ensuring that federal offenders serve their sentences

of imprisonment in facilities that are safe, humane, cost-efficient, and appropriately secure,

and provide reentry programming to ensure their successful return to the community.”

                                              46.

       Defendant Hugh Hurwitz is the Acting Director of the BOP. He oversees and

manages the agency’s operations and facilities.       Defendant Hurwitz’s responsibilities

include making NEPA-related decisions and the siting of future facilities.

                STATUTORY AND REGULATORY BACKGROUND

                                              47.

THE NATIONAL ENVIRONMENTAL POLICY ACT

       NEPA, 42 U.S.C. §§ 4321–4370f, is our “basic national charter for protection of the

environment.” 40 C.F.R. § 1500.1(a). It makes environmental protection a part of the

mandate of every federal agency. 42 U.S.C. § 4332(1).

                                              48.

       NEPA seeks to ensure that federal agencies take a “hard look” at environmental

concerns. One of NEPA’s primary purposes is to ensure that an agency, ‘“in reaching its

decision, will have available, and will carefully consider, detailed information concerning

significant environmental impacts.’” Robertson v. Methow Valley Citizens Council, 490

U.S. 332, 349 (1989).

                                              49.


                                             17
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 18 of 56

       NEPA regulations define significant impacts with the following definition:

“Significantly as used in NEPA requires considerations of both context and intensity: (a)

Context. This means that the significance of an action must be analyzed in several contexts

such as society as a whole (human, national), the affected region, the affected interests, and

the locality. Significance varies with the setting of the proposed action. For instance, in the

case of a site-specific action, significance would usually depend upon the effects in the

locale rather than in the world as a whole. Both short- and long-term effects are relevant.

See 40 C.F.R. § 1508.27 (emphasis added).

                                               50.

       NEPA regulations require an EIS to “specify the underlying purpose and need to

which the agency is responding in proposing the alternatives including the proposed

action.” 40 CFR 1502.13. “[A]n agency may not define the objectives of its action in terms

so unreasonably narrow that only one alternative from among the environmentally benign

ones in the agency’s power would accomplish the goals of the agency’s action, and the EIS

would become a foreordained formality.” Citizens against Burlington, Inc. v. Busey, 938

F.2d 190, 196 (D.C. Cir. 1990).

                                               51.

       “The primary purpose of an environmental impact statement is to serve as an action-

forcing device to insure that the policies and goals defined in [NEPA] are infused into the

ongoing programs and actions of the Federal Government.” 40 C.F.R. § 1502.1. As such, an

EIS must “provide full and fair discussion of significant environmental impacts and [must]

inform decisionmakers and the public of the reasonable alternatives which would avoid or

minimize adverse impacts or enhance the quality of the human environment.” Id. § 1502.1.

                                               52.


                                              18
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 19 of 56

       The “human environment” to be analyzed “shall be interpreted comprehensively to

include the natural and physical environment and the relationship of people with that

environment. . . . When an environmental impact statement is prepared and economic or

social and natural or physical environmental effects are interrelated, then the environmental

impact statement will discuss all of these effects on the human environment.” Id. § 1508.14.

                                               53.

       Accordingly, an EIS must analyze: “(i) the environmental impact of the proposed

action, (ii) any adverse environmental effects which cannot be avoided should the proposal

be implemented, (iii) alternatives to the proposed action, (iv) the relationship between local

short-term uses of man’s environment and the maintenance and enhancement of long-term

productivity, and (v) any irreversible and irretrievable commitments of resources which

would be involved in the proposed action should it be implemented.” 42 U.S.C. §

4332(2)(C).

                                               54.

       NEPA requires that an EIS contain a thorough discussion of the “alternatives to the

proposed action.” 42 U.S.C. § 4332(2)(C)(iii), (E). The discussion of alternatives is “the

heart” of the NEPA process, and is intended to provide a “clear basis for choice among

options by the decisionmaker and the public.” 40 C.F.R. § 1502.14; see also 42 U.S.C. §

4332(2)(C)(iii), (E). The agency must “[r]igorously explore and objectively evaluate all

reasonable alternatives.” 40 C.F.R. § 1502.14(a). As such, “[a]n agency may not define the

objectives of its action in terms so unreasonably narrow that only one alternative from

among the environmentally benign ones in the agency’s power would accomplish the goals

of the agency’s action, and the EIS would become a foreordained formality.” Citizens

Against Burlington, Inc. v. Busey, 938 F.2d 190, 196 (D.C. Cir.1991) (citation omitted).


                                              19
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 20 of 56

                                               55.

       Executive Order 12,898 also requires federal agencies to include an environmental

justice analysis in their NEPA reviews. Like other components of an EIS, an environmental

justice analysis must be "reasonable and adequately explained," See Cmtys. Against Runway

Expansion, Inc. v. FAA, 355 F.3d 678, 689, 359 U.S. App. D.C. 383 (D.C. Cir. 2004).

                                               56.

       NEPA also “guarantees that the relevant information [concerning environmental

impacts] will be made available to the larger audience,” including the public, “that may also

play a role in the decision making process and the implementation of the decision.” Id.

NEPA’s implementing regulations require federal agencies to “invite the participation” of

“interested persons” during its scoping process. 40 C.F.R. § 1501.7(a)(1).

                                               57.

       NEPA requires agencies to fully disclose all of the potential adverse environmental

impacts of its decisions before deciding to proceed. 42 U.S.C. § 4332(C). NEPA also

requires agencies to use high quality, accurate scientific information and to ensure the

scientific integrity of the analysis. 40 C.F.R. §§ 1500.1(b), 1502.24.

                                               58.

       After preparing an EIS, but before finalizing an EIS, the federal agency is legally

required “request comments from the public” and must affirmatively solicit “comments

from those persons or organizations who may be interested or affected.” 40 C.F.R. §

1503.1(a)(2)-(4).

                                               59.

       NEPA’s governing regulations define what “range of actions, alternatives, and

impacts [must] be considered in an environmental impact statement.” 40 C.F.R. § 1508.25.


                                              20
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 21 of 56

This is in part what is known as the “scope” of the EIS. The EIS must consider direct and

indirect effects. The direct effects of an action are those effects “which are caused by the

action and occur at the same time and place.” 40 C.F.R. § 1508.8(a).

                                               60.

       The indirect effects of an action are those effects “which are caused by the action

and are later in time or farther removed in distance, but are still reasonably foreseeable.” 40

C.F.R. § 1508.8(b).

                                               61.

       An agency must also analyze and address the cumulative impacts of a proposed

project. 40 C.F.R. § 1508.25(c)(3). Cumulative impacts are the result of any past, present,

or future actions that are reasonably certain to occur. Such effects “can result from

individually minor but collectively significant actions taking place over a period of time.”

40 C.F.R. § 1508.7.

                                               62.

ADMINISTRATIVE PROCEDURE ACT

       The Administrative Procedure Act (“APA”) establishes the default rules for federal

administrative law. 5 U.S.C. § 551 et seq. The APA authorizes judicial review of final

agency actions and provides a private right of action for "a person suffering a legal wrong

because of agency action." Id. § 702.

                                               63.

       A court can set aside an agency action if it is found to be “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). In

making decisions, an agency must “examine the relevant data and articulate a satisfactory

explanation for its action including a rational connection between the facts found and the


                                              21
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 22 of 56

choice made.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43

(1983)(internal citations omitted).

                                              64.

       A reviewing court will find an agency decision to be arbitrary and capricious if the

agency relied on factors which Congress did not intend it to consider; the agency entirely

failed to consider an important aspect of the problem; the agency offered an explanation for

its decision that runs counter to the evidence before the agency; or the decision is so

implausible that it could not be ascribed to a difference in view or the product of agency

expertise. Id.

                                              65.

       “In order for an agency decision [pursuant to NEPA] to pass muster under the

APA’s ‘arbitrary and capricious’ test the reviewing court must determine that the decision

‘makes sense.’ Only by ‘carefully reviewing the record and satisfying [itself] that the

agency has made a reasoned decision’ can the court ‘ensure that agency decisions are

founded on a reasoned evaluation of the relevant factors.’” Dubois v. U.S. Dept. of

Agriculture, 102 F.3d 1273, 1285 (1st Cir. 1996) (internal citations omitted). In Dubois, the

court found that the Forest Service acted arbitrarily and capriciously when it had not

“rigorously explored all reasonable alternatives,” including the one put forward by an

environmental organization. Id. at 1288.

                                              66.

BOP POLICY

       BOP policy requires that “Federal Register documents . . . pertaining to the Bureau

and to the U.S. Parole Commission are to be maintained in the institution’s inmates law

libraries. Maintaining these documents in the inmate law libraries is intended to ensure that


                                             22
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 23 of 56

inmates have the opportunity to participate in the rulemaking process.”           See U.S.

Department of Justice, Program Statement No. 1315.07 § 9 (Attached as Exhibit 1).

                                  FACTUAL ALLEGATIONS

                                               67.

A.      BOP’s Failure to Comply with NEPA’s Public Notice and Involvement
        Requirements

        The BOP first notified the public about its intention to build a USP Letcher, and an

accompanying Federal Prison Camp (“FPC”) on July 26, 2013 when it published in the

Federal Register a Notice of Intent to Prepare a Draft Environmental Impact Statement for

USP Letcher. This notice indicated that the BOP was opening a 30-day public scoping

period that included a public Scoping Meeting at Letcher County Central High School. The

scoping meeting and period provided the public with the opportunity to submit comments

about the agency’s proposed action.

                                               68.

        This Federal Register publication was not made available in any of the inmate law

libraries where the Plaintiffs were housed at the time of publication.

                                               69.

        On February 10, 2015, the BOP published in the Federal Register that on February

13, 2015, it would be making its Draft Environmental Impact Statement (“DEIS”) available

for the public to review. It also indicated that February 13, 2015 would open a 45-day

period so that the public could submit comments concerning the DEIS’ content.

                                               70.

        The BOP made a hard copy of the entire DEIS available in public libraries

throughout Letcher County so that individuals without access to an online version could

still have access to review it.
                                              23
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 24 of 56

                                               71.

       The February 10, 2015 Federal Register Notice was not made available in any of the

inmate law libraries where the Plaintiffs were housed at the time of publication.

                                               72.

       The BOP did not make the DEIS available in any of its inmate law libraries so that

inmates such as the Plaintiffs could review it and submit comments to the BOP.

                                               73.

       In July of 2015, the BOP published its first final EIS and accepted comments

concerning its content for a thirty-day window within which the public could submit

comments to be considered by the Bureau prior to and in connection with a Record of

Decision (“ROD”) for the proposed action. The BOP did not make the FEIS available to

any of its inmate law libraries so that the inmates like the Plaintiffs could review it and

submit comments to the BOP.

                                               74.

       The BOP withdrew the July 2015 Final EIS after consideration of comments

received following its publication and to correct inconsistencies in the Final EIS. As a result

of comments received following release of the Final EIS, the Bureau concluded that written

notice of availability of the Final EIS had not been directly provided to at least 22 parties

who had requested it.

                                               75.

       In March 2016, the BOP then published a Revised FEIS and opened another 30-day

window for the public to comment about for consideration prior to the issuance of any

ROD. The BOP did not make the RFEIS available to any of its inmate law libraries so that

the inmates like the Plaintiffs could review it and submit comments to the BOP.


                                              24
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 25 of 56

                                               76.

       On March 24, 2017, the BOP published a Draft Supplemental Revised Final

Environmental Impact Statement (DSRFEIS), and opened up a 45-day period for the public

to provide comment to the BOP about the content of the document. Notice of the public

comment period was published in the Federal Register. The BOP made a hard copy of the

entire DSRFEIS available in public libraries throughout Letcher County so that individuals

without access to an online version could still have access to review it.

                                               77.

       The BOP did not make a copy of the Federal Register notice about the March-May

2017 public comment period or the DSRFEIS available to any of its inmate law libraries so

that the inmates like the Plaintiffs could review it and submit comments to the BOP.

                                               78.

       In September of 2017, the BOP published its FSREIS and opened another 30-day

window for the public to comments about for consideration prior to the issuance of any

ROD. The BOP did not make the RFEIS available to any of its inmate law libraries so that

the inmates like the Plaintiffs could review it and submit comments to the BOP.

                                               79.

       On March 30, 2018, the BOP published a Record of Decision (“ROD”) describing

its rationale for selecting a site and moving forward with the construction of USP Letcher.

The BOP did not make the ROD available to the Plaintiffs or any other inmates in its

custody and control.

                                               80.

       Whenever the BOP opened a public comment period related to USP Letcher, several

commenters, including the Abolitionist Law Center, raised concerns that various iterations


                                              25
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 26 of 56

of the EIS had not been made available to inmates in the custody of the BOP. The BOP

repeatedly ignored these comments concerning this issue, and never properly notified

inmates in its custody about the EIS or the public comment period for USP Letcher.

                                                81.

B.     Plaintiffs’ Interests In Participating in the NEPA Process for USP Letcher

       The Plaintiffs, with the exception of ALC, are all currently incarcerated under the

custody and control of the Defendant BOP. The Plaintiffs are located in BOP facilities

across the United States and represent each of BOP’s classification security levels – with

the exception of those housed in administrative segregation.

                                                82.

       The incarcerated Plaintiffs are all at risk of being transported to USP Letcher should

it be completed, and therefore have a legitimate interest in participating in the NEPA public

decision-making process and its outcome. Should BOP build USP Letcher, inmates housed

in the facility will 1) face health risks from the surrounding environment; and 2) receive

less visits from attorneys, family and friends due to the isolated nature of the selected site.

                                                83.

       Despite these direct interests in BOP’s proposed action, none of the facilities where

the Plaintiffs have been housed posted in the inmate law library any of the federal register

notices related to BOP Letcher. In addition, none of the facilities where the Plaintiffs have

been housed provided a copy of the Draft EIS, the FEIS, the RFEIS, the DSRFEIS or the

SRFEIS (hereinafter “BOP’s NEPA documents”).

                                                84.

       The incarcerated Plaintiffs all would have provided substantive and meaningful

comments to the BOP, had they received notice of the public comment period and had


                                               26
            Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 27 of 56

access to the NEPA documents. By not notifying and providing its inmate population with

access to the NEPA documents, BOP effectively violated the incarcerated Plaintiff’s

statutory rights to participate in NEPA’s mandatory public commenting process.

                                              85.

       ALC works to stop the construction and maintenance of prisons at environmentally

unsound sites that compromise the health of inmates, their families, and the correctional

officers that work there. BOP’s proposal to build USP Letcher atop a former MTR site, in

the heart of coal-country presents a serious risk to violate the rights of those that ALC

works to protect. ALC has participated in every public comment period available to it

during the course of BOP’s development of the EIS and its supplemental documents.

C.     Facts Relevant to Plaintiff’s Claims

       i.       General Background on Economic and Public Health Concerns with
                Prison Construction in Appalachia

       As proposed, the BOP intends to build USP Letcher atop a former coal mine in the

small rural hamlet of Roxana, Kentucky. This decision comes on the backend of a prison

construction boom in the Appalachian region, promising that constructing prisons would

mend the economic hardships of the area. Now the region hosts twenty-nine state and

federal prisons. In just eastern Kentucky alone, the BOP has built 3 prisons since 1992.

                                              86.

       Development indicators reviewed by Dr. Deborah Tootle, however, all point to the

conclusion that prisons “appear to have a negligible, or perhaps negative impact on

economic development in rural communities.”         Appalachia’s experience reflects this

national trend. Prison growth has expanded rapidly, yet growth of this sector has not

contributed to economic development. For instance, Appalachian State University

Professor, Dr. Robert Perdue’s 2016 study found that
                                            27
           Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 28 of 56

          prison counties in Central Appalachia have lower per capita income and higher
          poverty rates than counties without a prison. On the other hand, our analysis seems
          to support the claims that prisons can create jobs, as we find that prison counties
          have lower rates of unemployment than counties without a prison. Combined with
          the negative income and poverty findings, however, it appears likely that these are
          not the higher-paying management and correctional positions that would boost local
          economies. As noted earlier, other researchers have found that the “good” jobs
          typically go to those from outside the area who have the training and skills
          necessary to fill these positions. In short, while jobs may be created to serve the
          industry, they are likely to be low-paying and to lack benefits.

                                               87.

          Beyond questionable economic benefits that USP Letcher could provide, BOP’s

selection of a new prison in the heart of Appalachia’s coal country presents serious

potential health impacts for inmates, correctional officers and prison staff of the proposed

prison.     Scientific literature and past events in region demonstrate that there are

unquestionable health risks from living within the close proximity of coal mines.

                                               88.

          For example, The American Journal of Public Health published a study in 2011 that

found that even after controlling for socioeconomic factors, residents of counties with

mountaintop removal mining in Appalachia communities suffered significantly higher rates

of poor physical and mental health than other Appalachian communities.

                                               89.

          Another study published in the Journal of Rural Health in 2011 concluded that

chronic cardiovascular disease mortality is more prevalent in mountaintop removal areas.

                                               90.

          A 2011 water-quality study published in the Proceedings of the National Academy

of Sciences found increased concentrations of selenium, sulfate, magnesium and other

inorganic solutes in rivers downstream from active and reclaimed mining sites.

                                               91.
                                              28
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 29 of 56

       The Journal of Geospatial Health published a 2010 study found that even after

controlling for cigarette smoking, cancer mortality rates increased for residents who lived

near mining operations in West Virginia.

                                              92.

       It is undisputed that there are five active coal mines in proximity to the Roxana site,

all of which are within the North Fork River Watershed. In fact, as demonstrated by the

below graphic, at least one active coal mine operates just down the road from the Roxana

site where BOP wishes to build its prison.




                                             29
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 30 of 56

                                         93.
       Considering the well-documented public health risks associated with coal mining

and processing, the industry’s prevalence in the area immediately surrounding the proposed

prison should be a significant concern.

                                              94.

                ii.   BOP Failed to Meet NEPA’s Public Notice Requirements

       The BOP failed to notify inmates currently incarcerated and in the custody and

control of the agency about its proposed activities in Letcher County.              NEPA’s

implementing regulations require the BOP to “invite the participation” of “interested

persons” during its scoping process. After preparing its draft EIS and before finalizing the

document, the BOP is legally required “request comments from the public” and must

affirmatively solicit “comments from those persons or organizations who may be interested

or affected.”

                                              95.

       BOP’s own internal policies, as articulated by Program Statement No. 1315.07 § 9,

require that “Federal Register documents . . . pertaining to the Bureau and to the U.S.

Parole Commission are to be maintained in the institution’s inmates law libraries.

Maintaining these documents in the inmate law libraries is intended to ensure that inmates

have the opportunity to participate in the rulemaking process.”

                                              96.

       The incarcerated plaintiffs are members of the social sector that will be profoundly

impacted by this particular agency action, as they face the risk of being relocated against

their will to the new facility at USP Letcher. Consequently, they are the most likely to face

adverse health risks from living atop of a former mining site in a region plagued by unsafe

drinking water and widespread environmental pollution.
                                             30
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 31 of 56

                                                 97.

       NEPA and BOP’s regulations required the agency to take affirmative steps in

notifying the Plaintiffs and other federal inmates about its proposed action in Roxana,

Kentucky for each and every public comment period, and also provided them via inmate

law libraries with copies of the all of the relevant NEPA documents.

                                                 98.

       Just as the agency provided hard copies of the register notice and its EIS documents

in Letcher County public libraries, the agency could have complied with this essential

procedural and democratic notice requirement of NEPA by placing the Register Notice and

a copy of it’s EIS documents in the law libraries of its facilities.

                                                 99.

       The incarcerated plaintiffs are an “affected group” recognized by NEPA that should

have been invited into the BOP’s scoping process and commenting period. Denying the

Plaintiffs and other similarly situated inmates the opportunity to meaningfully participate in

the NEPA process related to the construction of USP Letcher contravenes the democratic

principles of NEPA.

                                             100.

       The incarcerated plaintiffs did not have access to any of BOP’s NEPA related

documents for its proposed action in Letcher County, Kentucky. There was no notice from

the federal register posted in any of their facilities’ law libraries about any public comment

period related to BOP’s proposed action in Letcher County, Kentucky. As individuals with

an interest in BOP’s proposed activity, the incarcerated plaintiffs would have provided

substantive and meaningful comments to the BOP during BOP’s scoping sessions and its

public comment periods.


                                               31
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 32 of 56

                                          101.

               iii.   The BOP’s Stated Purpose and Need for the Proposed Action Is
                      Inaccurate and Unjustified.

       In it’s ROD, the BOP reiterated that the stated purpose and need for USP Letcher is

to develop additional high-security facilities to increase capacity for current inmate

populations in the Mid-Atlantic Region based on the need for additional bed space. The

ROD specifically states that

       The Bureau has studied the need for an additional high-security penitentiary and an
       associated federal prison camp in the Mid-Atlantic Region, and has continually
       updated inmate population totals throughout the EIS process. The overall prisoner
       population is declining. On June 13, 2017, the
       U.S. Department of Justice Deputy Attorney General testified before the House
       Committee on Appropriations that the federal inmate population has declined 14
       percent, totaling 30,000 inmates, over the last four years. Although the inmate
       population has been declining in recent years, as of November 28, 2017, the size of
       the total inmate population in the Bureau's institutions exceeds the rated capacity of
       its prisons by 14 percent, with its high-security level institutions (USPs) at an
       approximate 29 percent overcrowded rate. Based on recent U.S. Department of
       Justice policy changes in prosecution priorities, the Bureau's Fiscal Year 2018 total
       inmate population is projected to increase to approximately a 16 percent
       overcrowded rate, and high-security level institutions population is projected to
       remain at 29 percent overcrowded.
       There is a continuing need for additional high-security male facilities in the Mid-
       Atlantic Region, where every existing high-security male facility has been
       operating, and continues to operate, above its rated capacity. As of November 28,
       2017, the four high-security male facilities in this region housed approximately
       4,797 high-security male inmates, but their total rated capacity is 3,441 inmates.
       Therefore, the Bureau has determined the Mid-Atlantic Region high-security male
       facilities are overcrowded and exceed rated capacity by 39 percent.
       Overcrowding in the Mid-Atlantic Region facilities compromises the mission of the
       Bureau. The Bureau faces challenges in providing for inmates' care and safety in
       crowded conditions, as well as the safety of Bureau staff and surrounding
       communities, within budgeted levels. Provision of a new USP and FPC with
       additional high-security bed space in Letcher County would meet the need to ensure
       a safe and secure environment for both staff and inmates, particularly as it applies to
       higher security inmates, within the Mid-Atlantic Region, afford the Bureau
       continued management of inmates originating from the region, allowing those
       inmates to remain close to family, which aids in the rehabilitation process.
                                          102.


                                             32
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 33 of 56

       However, the BOP’s purported purpose and need for USP Letcher does not align

with actual and current inmate population trends because it was developed based on BOP’s

figures from 2005. In the agency’s 2017 annual budget submission to Congress, the BOP

confirmed that the Alternatives Analysis for whether or not to build USP Letcher was in

fact completed in November 2005. That 2005 analysis found that “[c]onstructing a new

facility was the alternative determined to provide the greatest benefit to taxpayers and

ultimately be more cost effective than the other alternatives.” The BOP has made this

statement to Congress in every annual budget submission that is publicly available, going

back to 2012.

                                          103.

       When the BOP completed its “Alternatives Analysis” for USP Letcher in 2005, it

had only 102 facilities with a rated capacity of 106,732. The BOP confined 145,780 people

in 2005, and its facilities were 37 percent over-capacity. As of August 11, 2018, the BOP

incarcerates 154,818 people. The BOP’s FY 2018 annual budget submission to Congress

estimated that its facilities would be 15 percent overcrowded, but that number was based on

a projected 2018 prison population of 156,256 inmates.

                                          104.

       Since its determination in November 2005 that building a new prison in Letcher

County was the best means of managing its population, the BOP has built at least 20 new

prisons and increased its overall capacity by at least 28,559 prisoners. On the other hand,

the BOP only incarcerates 9,038 more people in 2018 than it did in 2005. Overall, the

federal prison population has declined by more than 30,000 prisoners since its peak in 2013,

and the overcapacity rate has fallen from 37 percent to 12 percent in 2017.

                                          105.


                                             33
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 34 of 56

       In addition, the BOP has announced that it is opening a new special management

unit at AUSP Thomson. The BOP’s webpage indicates that the agency is moving “the

Special Management Unit (SMU) (a program for high security inmates) from the United

States Penitentiary (USP) Lewisburg, to AUSP Thomson.”           USP Lewisburg is in the

Northeast Region and houses approximately 660 high-security inmates even though it has

rated capacity for 931 inmates. While USP Lewisburg is in BOP’s Northeast Region, its

Pennsylvania location puts it in a state adjacent to the Mid-Atlantic Region. Transferring

approximately 930 inmates from the Mid-Atlantic Region to the USP Lewisburg following

that facility’s transfer of inmates to AUSP Thomson would nearly solve the BOP’s alleged

Mid-Atlantic’s overpopulation issue.

                                          106.

       The ROD states that
       Although the inmate population has been declining in recent years, as of November
       28, 2017, the size of the total inmate population in the Bureau's institutions exceeds
       the rated capacity of its prisons by 14 percent, with its high-security level
       institutions (USPs) at an approximate 29 percent overcrowded rate. Based on recent
       U.S. Department of Justice policy changes in prosecution priorities, the Bureau's
       Fiscal Year 2018 total inmate population is projected to increase to approximately a
       16 percent overcrowded rate, and high-security level institutions population is
       projected to remain at 29 percent overcrowded. There is a continuing need for
       additional high-security male facilities in the Mid-Atlantic Region, where every
       existing high-security male facility has been operating, and continues to operate,
       above its rated capacity. As of November 28, 2017, the four high-security male
       facilities in this region housed approximately 4,797 high-security male inmates,
       but their total rated capacity is 3,441 inmates. Therefore, the Bureau has
       determined the Mid-Atlantic Region high-security male facilities are overcrowded
       and exceed rated capacity by 39 percent.
                                          107.

       Despite BOP projections of a population increase, the trend of decreasing

population numbers of high-security prisoners continues in the Mid-Atlantic Region USPs.

For example, the FEIS published in July 2015 stated that the combined high-security

population for USPs Hazelton, Lee, Big Sandy and McCreary was 5,802 people. In
                                            34
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 35 of 56

contrast, the combined population cited in the DSEIS published in March 2017 was 5,118,

which further fell to 5,029 in the most recent FSREIS.            BOP’s ROD reports that in

November 2017, the population of high-security inmates in the Mid-Atlantic region was

4,797.

                                             108.

         The July 2015 FEIS stated that the total rated capacity for these USPs was 3,400

prisoners, but the FRSEIS indicates that this capacity had risen to 3,821. The BOP however

does not indicate how it determines this “rated capacity” figure. A review of Prison Rape

Elimination Act (“PREA”) reports would indicate that these facilities actually have a higher

capacity than what the BOP represented in its NEPA documents:


BOP FACILITY              LISTED PREA CAPACITY                 FRSEIS LISTED CAPACITY
USP Hazelton                     960 inmates                            957 inmates
USP Lee                          1451 inmates                           960 inmates
USP Big Sandy                    949 inmates                            949 inmates
USP McCreary                     1500 inmates                           955 inmates
TOTAL                            4,860 inmates                          3,821 inmates

                                      109.
         BOP Program Statement 1060.11 defines the difference between “rated capacity”

and “total capacity:”

         a. Rated Capacity means an institution's total capacity less hospital/infirmary,
         administrative detention, and disciplinary segregation. (The medical bedspace at the
         medical referral centers is to be included in the rated capacity for these institutions).
         Rated capacity is not necessarily the same as any institution's design or operating
         capacity. It is the objective measurement of inmate housing space without regard to
         items such as institution age, location, or infrastructure.

         b. Total Capacity means an institution's rated capacity plus the capacity of housing
         used for medical and special housing purposes. This includes administrative
         detention and disciplinary segregation.


                                             110.


                                                35
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 36 of 56

        Understanding these determinations is essential; however, the BOP absolutely failed

to account for how it determined its overcapacity figures presented to the public in its

NEPA documents. For instance, McCreary is currently housing 1,165 inmates. However,

if some of those inmates are actually being housed in a hospital, administrative or

disciplinary segregation then it is absolutely feasible that this facility is actually running at

or below its rated capacity. The same could be true for the remaining three USPs in the

Mid-Atlantic region.

                                            111.

        In fact, when assessing the population numbers of BOP’s high-security facilities

within the perspective of total capacity in comparison to its rated capacity, the Mid-Atlantic

region’s population is actually less than the purported bed-space in those very institution’s

PREA reports.

                                            112.

        By not appropriately accounting for the manner in which an inmate is housed (ie

administrative segregation v. general population) when determining its facilities’ population

numbers, the BOP cannot actually determine whether its purported “purpose and need” for

this facility is accurate.

                                            113.

        The BOP had access to all of this information prior to rendering its ROD in this

matter. In addition, several comments submitted to the agency during the NEPA public

comment periods addressed this discrepancy. Nevertheless, the BOP, as evidenced by its

ROD, continues to assert what seems to be an overpopulation myth to push through

approval of building USP Letcher.

                                            114.


                                               36
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 37 of 56

                    a. There is no need for a federal prison camp

       The ROD’s stated “purpose and need” solely focuses on BOP’s need for the high

security facility at USP Letcher. It totally fails to account for the “purpose and need” to

also build a federal prison camp.

                                          115.

       BOP’s NEPA documents indicate that USP Letcher’s federal prison camp (FPC)

would incarcerate 256 minimum-security prisoners. The planned FPC facility would cover

65,262 square feet, and would contribute to all the negative environmental impacts

associated with the larger project. None of the BOP’s NEPA documents have addressed

why the agency needs to build this minimum-security facility or how doing so would

achieve its “Purpose and Need” of reducing overcrowding in Mid-Atlantic Region high-

security prisons.    The BOP’s NEPA documents also failed to discuss whether the

minimum-security facilities in the Mid-Atlantic region are operating at capacity or not.

                                          116.

       Prison Rape Elimination Act (PREA) Audits and Reports from 2018 compared to

current figures displayed on BOP’s webpage demonstrate that in fact the Mid-Atlantic

region is not operating at capacity for its minimum security inmates.1

FCI Morgantown, Morgantown, West Virginia
     capacity                                          1,305 inmates
     current population                                941 inmates
                                                       under capacity by 364 inmates

Big Sandy Satellite Camp, Inez, Kentucky
      capacity                                         128 inmates
      current population                               86 inmates
                                                       under capacity by 42 inmates

1
  The Abolitionist Law Center submitted similar statistics in its October 28, 2017 comment
to the BOP on its Final Supplemental Revised Environment Impact Statement. The
statistics have been updated to reflect those completed 2018 PREA reports and BOP facility
populations as of November 20, 2018.
                                               37
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 38 of 56


Hazelton Satellite Camp, Bruceton Mills, WV
      capacity                                        128 inmates
      current population                              118 inmates
                                                      under capacity by 10 inmates

Lee Satellite Camp, Pennington Gap, Virginia
      capacity                                        110 inmates
      current population                              96 inmates
                                                      under capacity by 14 inmates

McCreary Satellite Camp, Pine Knot, KY
capacity                                              149 inmates
current population                                    137 inmates
                                                      under capacity by 12 inmates


                                         117.

       A review of this data indicates that at the current date, in the Mid-Atlantic region,

the BOP has capacity for an additional 442 minimum-security inmates in this region.

This number has increased since the closing of the last NEPA public comment period on

October 28, 2017.

                                         118.

       A review of the current data for minimum-security facilities across the BOP shows a

similar result in that the agency does not have an over-capacity issue for this particular

classification of inmate:

FPC Duluth, Duluth, Minnesota
     capacity                                         881 inmates
     current population                               609 inmates
                                                      under capacity by 272 inmates

FPC Montgomery, Montgomery, Alabama
     capacity                                         920 inmates
     current population                               854 inmates
                                                      under capacity by 66 inmates


FPC Pensacola, Pensacola, Florida
                                            38
        Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 39 of 56

      capacity                                708 inmates
      current population                      594 inmates
                                              under capacity by 114 inmates


FPC Yankton, Yankton, South Dakota
     capacity                                 684 inmates
     current population                       529 inmates
                                              under capacity by 155 inmates


Atwater Satellite Camp, Atwater, California
      capacity                                119 inmates
      current population                      114 inmates
                                              under capacity by 5 inmates


Beaumont Satellite Camp, Beaumont, Texas
     capacity                                 512 inmates
     current population                       556 inmates
                                              over capacity 60 inmates

Canaan Satellite Camp, Waymart, PA
     capacity                                 130 inmates
     current population                       122 inmates
                                              under capacity 8 inmates

Florence Prison Camp, Florence, Colorado
      capacity                                590 inmates
      current population                      484 inmates
                                              under capacity by 106 inmates

FPC Pollock, Pollock, Louisiana
     capacity                                 256 inmates
     current population                       253 inmates
                                              under capacity by 3 inmates

FPC Terra Haute, Terra Haute, Indiana
     capacity                                 324 inmates
     current population                       358 inmates
                                              over capacity by 34 inmates

FPC Tucson, Tucson, Arizona
     capacity                                 128 inmates
     current population                       148 inmates
                                              over capacity by 20 inmates

                                        39
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 40 of 56


FPC Victorville, Victorville, California
     capacity                                          256 inmates
     current population                                288 inmates
                                                       over capacity by 32 inmates

FPC Yazoo City, Yazoo City, Mississippi
     capacity                                          324 inmates
     current population                                290 inmates
                                                       under capacity by 34 inmates
FCI Allenwood, Allenwood, PA
capacity                                               1326 inmates
current population                                     1255 inmates
                                                       under capacity by 71 inmates
                                        119.
        Overall, the BOP has capacity to approximately accommodate an additional 688

inmates classified as minimum-security. Consequently, the lack of any analysis in the

BOP NEPA documents related to the satellite camp that BOP wants to build is because

there is no actual need for such a facility.

                                               120.

        The BOP had access to the population statistics at all of its low security facilities

when it developed its NEPA documents and published its ROD. Nevertheless, the agency

failed to account for the purpose and need of its proposed action to build a new federal

prison camp in Roxana, Kentucky.

                                               121.

                        b.      The Department of Justice’s FY2018 and Sworn
                                Testimony to Congress Indicate that there is no purpose
                                and need for USP Letcher

        The United States Department of Justice (DOJ), FY2018 Performance Budget on

FY 2018 specifically calls for the rescission of the $444 million previously appropriated in

FY2016 to build the proposed USP in Letcher County. Pertinent sections of this document

describe why rescission is important:


                                                 40
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 41 of 56

Description of Item: The budget proposes to rescind $444,000,000 in unobligated New
       Construction balances originally appropriated in FY 2016 for the construction of a
       facility in Letcher County, KY. This proposal will result in stoppage of any major
       site work, preliminary project work and/or planned contract activities for this
       construction project.

       Justification: For FY 2018, the budget proposes a rescission of $444,000,000 in
       unobligated prison construction balances. Rather than investing in new construction,
       the budget includes funding to expand prison capacity in more efficient and cost-
       effective ways. In Salaries and Expenses, $80 million is requested to activate the
       Thomson, IL facility, which would provide additional capacity to reduce crowding
       without the need for new construction. In addition, the BOP is able to leverage
       contracts with private facilities to house additional inmates, particularly at the low-
       security level.


                                           122.

       On June 13, 2017, the Department of Justice (“DOJ”), Deputy Attorney General,

Mr. Rod Rosenstein also gave sworn testimony to the House of Representatives Committee

on Appropriations supporting DOJ’s position that there is no need for its subagency (BOP)

to build a USP in Letcher County. At that hearing, Deputy A.G. Rosenstein stated:

       the FBOP population has precipitously declined over the last years 30,000 inmates
       or 14% over the last four years. So, the decision of where we need future prisons is
       made based on information we receive from the FBOP. The FY2018 budget does
       request 80 million dollars to open a prison that has already been built and this will
       add 2500 high-security beds. So, what we are doing Congressman is prioritizing
       our spending given the tight budget. But, we would certainly be open to working
       with the committee in the future if there were a need for additional bed-space.
       Given the projections and needs the FBOP just didn’t feel that we needed that
       facility at this time.

                                           123.

       Despite this clear directive from the DOJ, the BOP states in its ROD that “[t]he

purpose of the proposed federal correctional facility in Letcher County is to develop

additional high-security facilities to increase capacity for current inmate populations in the

Mid-Atlantic Region based on the need for additional bed space.” As stated, the BOP’s

supposed purpose and need for USP Letcher directly contradicts the DOJ’s statements in

                                             41
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 42 of 56

sworn testimony to Congress and in submission to the House Budget Committee without

explanation. With its 2018 Budget Request, the DOJ and the BOP make clear that a new

prison at the Roxana site is not needed. Several public comments raised this concern to the

BOP. Yet despite DOJ’s unambiguous testimony stating otherwise, the BOP has purported

a need for a new high security facility.



                                           124.

               iv.     The BOP’s FSREIS’ and ROD’s overly narrow purpose and
                       need foreclosed sufficient consideration of reasonable
                       alternatives.

       The BOP’s FSREIS’ and ROD’s overly narrow purpose and need assumed that the

agency would develop a USP in Letcher County, Kentucky based on a 2005 determination.

This assumption foreclosed sufficient consideration of reasonable alternatives.      BOP’s

purported need to build USP Letcher is to relieve overcrowding in current high-security

facilities within the agency. There are a range of alternatives that can meet this objective

without building USP Letcher or any new facility.

                                           125.

       For instance, as mentioned in its FY2018 Budget Request the DOJ makes clear that

the full activation of an already existing high-security facility at Thomson would have the

desired effect of significantly reducing crowding in high-security prisons, while costing

taxpayers only $80 million instead of the more than $444 million that would be required to

build a new prison at the Roxana site. This alternative would have lower environmental

impacts than building an entirely new facility in Roxana, Kentucky because the alternative

facility (AUSP Thomson) has already been built and is partially operational.

                                           126.


                                             42
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 43 of 56

        Beyond failing to explain in the ROD why the AUSP Thompson alternative

provided in its FY2018 Budget Request has not been discussed, the BOP also failed to

analyze any of the following additional alternatives in order to meet its obligations under

NEPA.

                                           127.

                       a.     BOP Could Renovate Existing Facilities to Increase High-
                              Security Capacity

        The BOP should consider repurposing lower-security facilities in the Mid-Atlantic

to house high-security prisoners. Population numbers from 2018 indicate that the BOP has

excess capacity for inmates across its non-high-security facilities. The BOP could

consolidate its non-high-security prisoners into facilities with excess capacity, thereby

opening up facilities for renovation into high-security prisons.

                                           128.

        In fact, as discussed by former BOP employee Tim Gravette2 in his comments on

the FSREIS, the BOP has a history of converting facilities to accommodate different

classification needs. For instance, USP Lompoc, USP Atlanta, USP Marion, and USP

Leavenworth were all at one point high-security penitentiaries. However, they all now

house medium-security inmates. One of these facilities could be converted again to run as a

penitentiary (likely for a fraction of the cost of building a new USP) to address

overcrowding issues.

                                           129.




2
  Tim Gravette is a twenty-six year corrections veteran and retired from the Federal Bureau
of Prisons. Post-retirement, he has stayed active in the corrections industry by conducting
audits, becoming a DOJ certified PREA auditor and doing consulting for agencies and
attorneys.
                                             43
          Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 44 of 56

         Additionally, the BOP’s website says that it is contracting to hold 1,345 of its

prisoners at the privately operated Correctional Institution (CI) Rivers in the Mid-Atlantic

Region. According to the operator of CI Rivers, the BOP is the sole client for the prison,

which has a capacity of 1,450 prisoners. By shifting more of its non-high-security

population to contract prisons in the Mid-Atlantic Region, the BOP could further facilitate

the renovation of an existing facility to hold high-security prisoners.

                                            130.

         The BOP must take account of where in its system it currently has excess capacity,

and whether consolidating its non-high-security population into fewer facilities would allow

for already existing prisons to be renovated to hold high-security prisoners. This alternative

would have a much smaller environmental impact than building and operating new facilities

on undeveloped and remote land, and it would likely save millions of dollars in taxpayer

money.

                                            131.

                       b.      BOP Could Take Administrative Actions to Reduce its
                               Population and/or Reduce Classification of Prisoners as
                               High-Security

         Recent innovations have shown that alternatives to building new prisons can be

reasonably implemented within the BOP that can save scarce financial and human

resources. The RSEIS impermissibly dismisses this possibility where it states that “[t]he

Bureau is not the agency responsible for developing sentencing guidelines or alternatives to

current sentencing guidelines.”

                                            132.

         However, the BOP undisputedly has powers to reduce prison populations on its

own, and has repeatedly come under fire for failing to utilize those powers. Notably, BOP


                                              44
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 45 of 56

has significant power to recommend reductions in sentences for extraordinary and

compelling circumstances. For instance, such sentence reductions can be based on either

medical or non-medical conditions that justify a reduction in sentence.

                                           133.

       As mentioned in several comments to the BOP during the NEPA process, numerous

reports have criticized BOP for failing to utilize this power or develop a standardized

system to evaluate extraordinary and compelling circumstances. Federal law also authorizes

BOP to release prisoners to residential facilities or home confinement. Additionally, as the

BOP’s population continues to grow older, it should have more opportunities to use its

discretion to safely reduce sentences and release prisoners.

                                           134.

       Tim Gravette discusses in detail the use of compassionate release in his comments.

BOP has an aging population and the authority to work to move these inmates out of its

custody. There are approximately 4,770 elderly inmates who could qualify for sentencing

reductions.




                                           135.


                                             45
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 46 of 56

        A federal Office of the Inspector General Report referenced by several comments to

the BOP during the NEPA process discusses the aging of the BOP’s prisoner population,

and how this situation lends itself to reducing the security classifications of thousands of

prisoners. The same report also indicates that there is an increasing opportunity for the BOP

to reduce its population by providing compassionate and medical release to elderly

prisoners. According to this report, prisoners over the age of 50 “were the fastest growing

segment” of the population incarcerated by the BOP. These prisoners are also significantly

less likely to commit misconducts while imprisoned, which suggests that as the BOP’s

population ages, fewer and fewer prisoners should qualify for “high-security” classification.

Additionally, the OIG Report finds that by relaxing the eligibility requirements for its

compassionate release program -- thereby increasing the number of prisoners released

through this program -- the BOP would achieve “significant cost savings… as well as assist

in managing the inmate population.”

                                          136.

        Increasing staff support to reduce this population, would without doubt ease the

financial and logistical burdens associated with BOP’s inmate population. The BOP’s

failures on this account continue to face criticism at the highest levels of government, most

recently in a letter from 11 senators of both parties pressing for increased use of

compassionate release. Despite such a cost-saving alternative to meet the asserted need to

reduce overcrowding, the BOP’s FSREIS and ROD completely fails to account for this

alternative.

                                          137.

        A different 2016 Office of Inspector General (OIG) Report found that there were

4,340 untimely releases of prisoners from the BOP system between 2009 and 2014. The


                                             46
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 47 of 56

OIG investigation was stymied by the manner in which BOP tracks untimely releases, so

that detailed information on 4,183 of these errors was not available. This is because the

BOP’s system for handling mistakes in sentence computations only reviews for BOP staff

error. If an untimely release is deemed to have been caused by another agency, then the

BOP notes as much, but nothing more. Of the 157 untimely releases that were listed as

caused by BOP staff error, the vast majority led to prisoners serving more time than they

had been sentenced to, and in several cases more than a year. This is a significant number

that needs to be addressed.       Holding individuals over their sentences is not only

inappropriate, it has the effect of keeping more people imprisoned, thereby creating or

exacerbating crowding in the system. Nevertheless, the ROD and FSREIS fails to account

for the alternative of fixing the overdetention problem within the BOP rather than building

a new facility.

                                           138.

       The BOP’s ROD and FSREIS also failed to consider the alternative of using

incentives to help prisoners reduce their security risk classification. According to a report

by the 2016 Charles Colson Task Force on Federal Corrections (Colson Report), the BOP

reduced the security level classification of “45 percent of those initially classified as high

risk” and “21 percent of those initially classified as medium risk” during FY 2014. By

expanding its system of incentives and privileges, as recommended by the Colson Report,

the BOP could further reduce security risk classifications for prisoners held at high-security

facilities, thereby reducing overcrowding at those facilities. Comments to the BOP during

the NEPA process provide concrete evidence that the BOP over-classifies individuals.

Properly classifying inmates would more than likely reduce the current percentage of high

security inmates under BOP’s custody.


                                             47
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 48 of 56

                                           139.

                v.      BOP Failed to Take a “hard look” at the direct, indirect and
                       cumulative public health impacts of building USP Letcher.

       Despite known scientific data concerning the increased health risks of living in close

proximity to active and/or former coal mines, BOP totally failed to take a “hard look” at its

site location for USP Letcher could impact the health of the correctional officers and

inmates working and living at the prison. The EIS completely disregards this issue by

omitting it from any analysis.

                                           140.

       Concerned citizens and organizations repeatedly raised this issue to the BOP

throughout the NEPA process with requests to gather and assess data from other similarly

situated prisons, including but not limited to Wallens Ridge State Penitentiary (Va.), Red

Onion State Penitentiary (Va.) and SCI Fayette (Pa.). These facilities are built near existing

coal operations, and Wallens Ridge and Red Onion are built on former MTR sites. A study

that compares health data of these inmates and staff to those of facilities not in the heart of

coal country is needed before any final decision about the siting of this facility. The BOP

ignored these concerns in its SEIS and ROD.

                                           141.

       BOP’s ROD and EIS is not compliant with NEPA because it failed to take a “hard

look” at these legitimate public health impacts associated with the construction and

activation of USP Letcher.

                                           142.

               vi.     BOP’s NEPA documents and ROD Failed to Conduct an
                       Environmental Justice Analysis




                                              48
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 49 of 56

       The proposed prison facility is a combined residential and industrial use of land

comprised of massively warehousing federal inmates.

                                           143.

       The racial demographics and socioeconomic status of prisoners projected to

populate the facility can be reasonably based on the demographics of other BOP facilities

across the country. Racial minorities are disproportionately represented in the nationwide

prison population to such an extreme extent that incarceration trends have been referred to

as the new Jim Crow. The BOP reports 41 percent of its population to be of non-white

“minority” status, whereas this racial demographic only makes up approximately 25 percent

of the entire U.S. population.

                                           144.

       The people most likely to be housed at USP Letcher will be people of color and

low-income people; and would therefore meet the criteria to be considered an

Environmental Justice community under Executive Order 12,898. There are significant and

unique health and safety hazards to environmental conditions in Appalachian coal mining

regions. Yet the BOP’s position is that it “does not concur with the assertion that federal

inmates of mixed background (as to ethnicity, race and income) to be housed in the

proposed facilities constitute either a minority or low income population for the purposes

[of] EO12898.” In turn, it failed to conduct any sort of environmental justice analysis in its

EIS, SEIS and ROD.

                                  CAUSES OF ACTION


CLAIM 1:       Violation of NEPA and the APA Due to the Defendant’s Failure to
               Comply with NEPA’s Procedural Mandates for Public Involvement
                                           145.


                                             49
           Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 50 of 56

        Plaintiffs re-allege and incorporate by reference the allegations set forth in the

entirety of this Complaint as if fully set forth herein.

                                             146.

        Defendant BOP violated the procedural mandates articulated in 40 C.F.R. § 1506.6

that describe the required efforts of an agency to meaningfully include the public in its

decision making process. This regulation requires BOP to “[p]rovide public notice of

NEPA-related hearings, public meetings, and the availability of environmental documents

so as to inform those persons and agencies who may be interested or affected.” (emphasis

added). Upon information and belief, the BOP did not provide public notice or access to

the Plaintiffs via their facility’s inmate law library.

                                             147.

        BOP’s own internal policy also requires that “Federal Register documents . . .

pertaining to the Bureau and to the U.S. Parole Commission are to be maintained in the

institution’s inmates law libraries. Maintaining these documents in the inmate law libraries

is intended to ensure that inmates have the opportunity to participate in the rulemaking

process.

                                             148.

        The incarcerated plaintiffs are all in the custody of the BOP and are members of the

social sector that will be the profoundly affected by this particular agency action, as they

face the risk of being relocated against their will to the new facility. Consequently, they are

the most likely to face adverse health risks from living atop of a former mining site in a

region plagued by unsafe drinking water and widespread environmental pollution.

                                             149.




                                                50
           Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 51 of 56

        Defendant BOP acted arbitrarily and capriciously in its failure to provide the

Plaintiffs with notice of its public comment periods and access to USP Letcher’s NEPA

documents. Such action deprived the Plaintiffs of their statutory and democratic rights to

provide comment on major federal action that impacts the environment.

                                             150.

        The actions and inactions of Defendant BOP as described in this Claim for Relief

have and are causing injuries to the incarcerated plaintiffs, for which they have no adequate

remedy at law.


CLAIM 2:         Violation of NEPA and APA Due to Defendant BOP’s Reliance on an
                 Inaccurate and Unjustifiable “Purpose and Need” Statement

                                             151.

        Plaintiffs re-allege and incorporate by reference the allegations set forth in the

entirety of this Complaint as if fully set forth herein.

                                             152.

        Defendant BOP has violated NEPA, making its EIS and ROD for the USP Letcher

Project invalid because it has relied on the inaccurate and unjustifiable reasoning that it

needs to build USP Letcher in order to reduce overcrowding of high-security inmates in the

Mid-Atlantic Region. This “purpose and need” utterly fails to account for 1) the proposed

agency action to build an adjacent satellite camp for low-security inmates; and 2) BOP and

the DOJ’s repeated statements to Congress that in fact it does not need to build USP

Letcher.

                                             153.




                                               51
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 52 of 56

        These BOP failures render its EIS documents inadequate, and as such, the issuance

of the ROD was and is arbitrary and capricious, an abuse of discretion and not in

accordance with law, in violation of NEPA and the APA.

                                             154.

        The actions and inactions of Defendant BOP as described in this Claim for Relief

have and are causing injuries to Plaintiffs, for which they have no adequate remedy at law.


CLAIM 3:        Violation of NEPA and APA Due to Defendant BOP’s Reliance on an
                Improperly Narrow “Purpose and Need” Statement

                                             155.

        Plaintiffs re-allege and incorporate by reference the allegations set forth in the

entirety of this Complaint as if fully set forth herein.

                                             156.

        NEPA and its implementing regulations require agencies to consider a full range of

reasonable alternatives to the proposed action. 42 U.S.C. § 4332(2)(C), (E). Indeed, the

alternatives analysis is “the heart” of the NEPA process, and is intended to provide a “clear

basis for choice among options by the decisionmaker and the public.” 40 C.F.R. § 1502.14;

see also 42 U.S.C. § 4332(2)(C)(iii), (E). NEPA and its implementing regulations require an

agency to “[r]igorously explore and objectively evaluate all reasonable alternatives.” 40

C.F.R. § 1502.14(a).

                                             157.

        Defendant BOP has violated NEPA, and its NEPA documents and ROD are invalid,

because they failed to rigorously explore and evaluate all reasonable alternatives. The scope

of a NEPA alternatives analysis is a function of the “purpose and need” for the agency

action under review. See 40 C.F.R. § 1502.13. Defendant BOP impermissibly confined the


                                               52
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 53 of 56

scope of their NEPA analysis by improperly defining the purpose and need for the agency

action, which in turn precluded analysis of a broad array of potential environmental

impacts, as well as reasonable alternatives. Alternatively, even if Defendant BOP did not

impermissibly winnow the purpose and need of its action, it ignored several reasonable

alternatives as described herein.

                                             158.

        Defendant BOP arbitrarily and capriciously failed to adequately consider or address

other reasonable and feasible alternatives as discussed by the Abolitionist Law Center and

several other individuals and organizations that provided concerned comment to BOP

throughout the EIS process.

                                             159.

        Defendant BOP’s failure to adequately explore other alternatives besides building a

new penitentiary to reduce overpopulation of its high-security inmates renders its ROD and

EIS documents inadequate. In turn, BOP’s reliance on its EIS documents in issuing the

ROD was and is arbitrary and capricious, an abuse of discretion, otherwise not in

accordance with law, in violation of NEPA and the APA.

                                             160.

CLAIM 4:        Violation of NEPA and the APA for Failing to Take a Hard Look at the
                Proposed Action’s Environmental Impacts

        Plaintiffs re-allege and incorporate by reference the allegations set forth in the

entirety of this Complaint as if fully set forth herein.

                                             161.

        NEPA’s implementing regulations require the BOP to assess the environmental

impacts of the proposed action, including direct effects and indirect effects that are

reasonably foreseeable but removed in time or space. See 42 U.S.C. § 4332(2)(C); 40
                                               53
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 54 of 56

C.F.R. §§ 1508.7-.8. As part of its analysis, NEPA requires Defendants to take a hard look

at the potential health impacts of its action, 40 C.F.R. § 1508.8, including harm to future

employees and inmates. NEPA further requires BOP to use high quality, accurate scientific

information, and to ensure the scientific integrity of this analysis. See 40 C.F.R. §§

1500.1(b), 1502.24.

                                           162.

       NEPA and its implementing regulations require the scope of Defendant BOP’s

analysis to include “connected actions” that “[a]utomatically trigger other actions,”

“[c]annot or will not proceed unless other actions are taken previously,” or “[a]re

interdependent parts of a larger action and depend on the larger action for their

justification.” 40 C.F.R. § 1508.25. An agency may not refuse analysis of reasonably

foreseeable, site-specific environmental consequences of the proposed action.          See 40

C.F.R. §§ 1501.2; 1502.2(g); 1502.5.

                                           163.

       BOP ignored uncontroverted data that suggests serious public health concerns for

those that live near former and active coalmines in Appalachia. Its EIS, SEIS and ROD

failed to consider the public health impacts that the site of its proposed action could have on

BOP employees and inmates.

                                           164.

       Defendant BOP’s failures render the its EIS and SEIS inadequate, and as such, its

reliance on these documents in issuing the ROD was and is arbitrary and capricious,

otherwise not in accordance with law, and without observance of procedures required by

law, in violation of NEPA and the APA.

                                           165.


                                              54
           Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 55 of 56

CLAIM 5:        Violation of NEPA and APA for Failure to Conduct an Environmental
                Justice Analysis.

        Plaintiffs re-allege and incorporate by reference the allegations set forth in the

entirety of this Complaint as if fully set forth herein.

                                             166.

        The principle of environmental justice encourages agencies to consider whether the

projects they sanction will have a "disproportionately high and adverse" impact on low-

income and predominantly minority communities. See J.A. 1353-54. Executive Order

12,898 required federal agencies to include environmental-justice analysis in their NEPA

reviews.    Like the other components of an EIS, an environmental justice analysis is

measured against the arbitrary-and-capricious standard. See Cmtys. Against Runway

Expansion, Inc. v. FAA, 355 F.3d 678, 689, 359 U.S. App. D.C. 383 (D.C. Cir. 2004). The

analysis must be "reasonable and adequately explained.” Id.

                                             167.

        Excluding an environmental justice analysis in an EIS and SEIS where the impact of

a proposed project without doubt disproportionately impact a community of people of color

and low-income people violates NEPA’s environmental justice requirement for an EIS.

                                             168.

        Defendant BOP’s failures render the its EIS and SEIS inadequate, and as such, its

reliance on these documents in issuing the ROD was and is arbitrary and capricious,

otherwise not in accordance with law, and without observance of procedures required by

law, in violation of NEPA and the APA.

                                   RELIEF REQUESTED

        WHEREFORE, Plaintiffs request that after all due proceedings had in this case

that this Honorable Court
                                               55
         Case 1:18-cv-02740 Document 1 Filed 11/26/18 Page 56 of 56

1.      Adjudge and declare BOP’s ROD issued in connection with its EIS documents in

support of its decision to build USP Letcher to be a violation of NEPA and the APA;

2.      Vacate and set aside Defendants’ actions;

3.      Remand this matter to BOP to reopen the public comment period with a requirement

that the BOP make all future federal register notices and EIS documents available to federal

inmates at their facilities’ inmate law libraries.

4.      Enjoin BOP from taking any action pursuant to building USP Letcher until it

demonstrates compliance with NEPA, the APA, and its own notice regulations;

5.      Retain jurisdiction over this matter until Defendants fully remedy the violations

described herein;

6.      Award Plaintiffs reasonable attorney’s fees, costs, expenses, and disbursements

associated with this litigation; and

7.      Grant Plaintiffs any other general and equitable relief that this Court may deem

appropriate under the circumstances.

                                                Respectfully Submitted,

                                                /s/ Dustin McDaniel
                                                Dustin McDaniel (Pa. Bar No. 314618)
                                                Abolitionist Law Center
                                                P.O. Box 8654
                                                Pittsburgh, PA 15221
                                                Telephone: (412) 651-7485
                                                dsm@abolitionistlawcenter.org


                                                /s/ Emily H. Posner
                                                Emily H. Posner (La. Bar No. 35284)
                                                7214 St. Charles Box 913
                                                New Orleans, Louisiana 70118
                                                Phone: (225) 746-8820
                                                emilyposnerlaw@gmail.com
                                                Pending Pro Hac Vice Admission

                                                Attorneys for Plaintiffs
                                                56
